                      IN THE UNITED STATES DISTRICT C_OURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:16-CV-283-BO


EDWARD BARTELS, Administrator of             )
The ESTATE OF JEANNE T. BARTELS,             )
and JOSEPH J. PFOHL, Executor of the         )
Estate of BERNICE C. PFOHL, on behalf        )
of themselves and all others similarly       )
situated,                                    )
                                             )
                             Plaintiffs, 1   )
                                             )                     ORDER
~                                            )
                                             )
SABER HEALTHCARE GROUP, LLC,                 )
et al.,                                      )
                                             )
                             Defendants.     )



       This cause comes before the Court following remand by the court of appeals. The sole

issue to be decided on remand is whether plaintiffs have, after being permitted a period within

which to engage in limited discovery, satisfied their burden to demonstrate that all of the

defendants are alter egos of one another or are otherwise bound by the Franklin Manor forum-

selection clause. Bartels by & through Bartels v. Saber Healthcare Grp., LLC, 880 F.3d 668,

681 (4th Cir. 2018). For the reasons that follow, the Court finds that plaintiffs have satisfied

their burden and this matter is remanded to Franklin County Superior Court.




1
  On November 15, 2016, while this matter was pending before the court of appeals, plaintiffs
filed a request to amend the docket to reflect the voluntary dismissal of the claims of Claire M.
Murphy. [DE 56]. The request is ALLOWED and the clerk is DIRECTED to amend the docket
accordingly. The clerk is further DIRECTED to amend the docket to reflect the corrected party
for plaintiff Jeanne Bartels, pursuant to the state court's order entered August 17, 2017. [DE 73-
15].
                                        BACKGROUND

       The Court dispenses with a recitation of the factual background of this matter and

incorporates as if fully set forth herein the background provided in its previous order. See [DE

49]. In sum, following this Court's order remanding this action to Franklin County, the court of

appeals held as follows:

       [I]n the removal context, an enforceable forum-selection clause essentially operates as an
       affirmative defense to removal-subject-matter jurisdiction exists, but the forum-
       selection clause effects a waiver of the defendant's right to ask the court to exercise that
       jurisdiction[, and] [t]he party asserting an affirmative~defense bears the burden of
       proving it .. >.. [A]!though the plain language of the Franklin Manor forum-selection
       clause precludes removal, the question remains whether all of the Saber defendants are
       alter egos or otherwise bound by the clause.

Bartels, 880 F.3d at 681 (4th Cir. 2018). The Class Action Fairness Act (CAFA), 28 U.S.C. §

1332(d), provides that only one defendant need consent to removal, and thus if one defendant is

not bound by the Franklin Manor forum-selection clause then removal to this Court was proper.

                                          DISCUSSION

       When a plaintiff seeks to establish that one of the statutory exceptions to jurisdiction

under CAFA applies, and thus that the court may not or should decline to exercise removal

jurisdiction over the case, the plaintiff must establish that the exception applies by a

preponderance of the evidence. See Brinkley v. Monterey Fin. Servs., Inc., 873 F.3d 1118, 1121

(9th Cir. 2017); Mason v. Lockwood, Andrews & Newnam, P.C., 842 F.3d 383, 388 (6th Cir.

2016) ("party seeking to remand under an exception to CAFA bears the burden of establishing

each element of the exception by a preponderance of the evidence."); Mondragon v. Capital One

Auto Fin., 736 F.3d 880, 884 (9th Cir. 2013) (district court makes factual findings regarding

jurisdiction under preponderance standard).

       Here, however, plaintiffs' burden is to show that the forum-selection clause contained in

the Franklin Manor contract should apply not only to defendant Franklin Manor, a party to the

                                                 2
contract, but also to the other named defendants. Because, unlike the inquiry under CAFA,

whether a forum-selection clause applies does not implicate the Court's subject matter

jurisdiction, see Bartels, 880 F.3d at 680 ("a forum-selection clause has nothing to do with

subject-matter jurisdiction"), and because a forum-selection clause "merely determines in what

court or court system[] liability" should be determined, Adams v. Raintree Vacation Exch., LLC,

702 F.3d 436, 441 (7th Cir. 2012), the Court has determined that the inquiry required here should
                                                                                                1,
follow the standard for challenging venue under Rule 12. See Sucampo Pharm., Inc. v. Astellas

Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006) (consideration of motion to dismiss pursuant to

forum-selection clause should be treated as a Rule 12(b)(3) motion).

       In this circuit, consideration of evidence outside the pleadings is permitted when decidfug

a venue challenge, Sucampo, 471 F.3d at 550, and "[t]o survive a motion to dismiss for improper

venue when no evidentiary hearing is held, the plaintiff need only make a prima facie showing of

venue." Mitrano v. Hawes, 377 F.3d 402, 405 (4th Cir. 2004); see also Aggarao v. MOL Ship

Mgmt. Co., 675 F.3d 355, 365-66 (4th Cir. 2012); Cranfordv. Tennessee Steel Haulers, Inc., No.

CV ELH-17-2768, 2018 WL 3496428, at *2 (D. Md. July 20, 2018). If an evidentiary hearing is

held, a plaintiff must demonstrate proper venue by a preponderance of the evidence. Symbolof5Y

Innovations, LLC v. Lego Sys., Inc., 282 F. Supp. 3d 916, 925 (E.D. Va. 2017).

       While the Court has permitted the parties time within which to conduct limited discovery,

it has not held an evidentiary hearing.     Thus, the Court will consider matters outside the

pleadings but require plaintiffs to make only a prima facie showing that venue in        Frankl~n


County Superior Court is proper, and in doing so will view the facts in the light most favorable

to plaintiffs. Aggarao, 675 F.3d at 366.

       "[T]raditional principles" of state law allow a contract to be ~nforced by or
       against nonparties to the contract through assumption, piercing the corporate veil,


                                                3
       alter ego, incorporation by reference, third-party beneficiary theories, waiver and
       estoppel ....

Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631 (2009); see also Int'/ Paper Co. v.

Schwabedissen Maschinen & Anlagen GMBH, 206 F.3d 411, 416 (4th Cir. 2000); Thomson-

CSF, S.A. v. Am. Arbitration Ass'n, 64 F.3d 773, 776 (2d Cir. 1995). 2 Plaintiffs primarily argue

that the defendants should each be bound by the forum-selection clause under an alter ego

theory, which requires the presence of factors             including inadequate capitalization,

noncompliance with corporate formalities, lack of a separate corporate identity, excessive

fragmentation, siphoning of funds by the dominant shareholder, nonfunctioning officers and

directors, and an absence of corporate records. Glenn v. Wagner, 313 N.C. 450, 455-58 (1985).

In its opinion in this case, the court of appeals also recognized other paths through which

defendants could by bound by Franklin Manor's forum-selection clause, which include: where

the non-signatory is closely related to the dispute and it would be foreseeable that the non-

signatory would be bound, where the dispute against a parent and subsidiary are based on the

same facts and are inherently inseparable, and where a non-signatory is equitably estopped from

contesting a party's standing to invoke a forum-selection clause. Bartels, 880 F.3d at 679-80

(citations omitted).

       Plaintiffs have named five defendants in their amended complaint: Saber Healthcare

Group, LLC (Saber Group); Saber Healthcare Holdings, LLC (Saber Holdings); Franklin

Operations, LLC d/b/a Franklin Manor Assisted Living Center (Franklin Manor); Smithfield East

Health Holdings, LLC d/b/a Gabriel Manor Assisted Living Center (Gabriel Manor); and Queen




2
  As the court of appeals noted, arbitration is a type of forum-selection clause. Bartels, 880 F .3d
at 679 n.6.

                                                 4
City AL Holdings, LLC d/b/a The Crossings at Steele Creek (The Crossings). 3 Plaintiffs have

alleged that the defendants are all alter egos of one another. [DE 47-2] Amd. Cmpl. ,, 27-36.

The evidence further supports that plaintiffs have satisfied their burden to show that all of the

defendants should be bound by the Franklin Manor forum-selection clause.

       Saber Holdings is an Ohio limited liability company with two members: The George S.

Repchick Family Dynasty Trust and the William I. Weisberg Family Dynasty Trust. [DE 1-2]

Nicoluzakis Deel. , 3. George Repchick and William Weisberg are the trustees of the Repchick

Family Dynasty Trust and the Weisberg Family Dynasty trust, respectively. The remaining

defendants are also limited liability companies, the sole member of which is Saber Holdings. Id

,, 4-7. The executive officer, general partner, managing member of each of the individual North

Carolina care centers - Franklin Manor, Gabriel Manor, and The Crossings - is Saber Holdings

or an LLC, the sole member of which is Saber Holdings; George Repchick and William

Weisberg are listed as owners, principles, shareholders, and members of each North Carolina

care centers. [DE 74-2; 74-3; 74-4]. Repchick and Weisberg are listed as each having 50%
                 I

interest in the North Carolina care centers, with Repchick identified as president and Weisberg

identified as vice president. Id.

        Saber Group, whose sole member is Saber Holdings, entered into identical "consulting

services agreements" with Franklin Manor, Gabriel Manor, and The Crossings, with Repchick

signing as CEO of the consultant Saber Group and Weisberg signing as vice president of each of

owners of the care centers. [DE 78-10; 75-1; 75-2]. 4 The individual North Carolina care centers

held themselves out to be "Saber Healthcare Group Assisted Living Communit[ies]" on signage,
                              ~                                  .
~~~~~~~~~~-




3 The Court will refer to Franklin Manor, Gabriel Manor, and The Crossings collectively as the
care centers or North Carolina care centers.
4
  Although the consulting agreements were provisionally sealed and the Court will grant the
motion to seal, the information referred to herein was also recited in plaintiffs' brief and the
Court is unaware of any reason that it should not be a part of the public record in this case.

                                               5
on admissions packets, and online. See [DE 74 at 10] (photograph of The Crossings sign); [DE

74-12]           (application           packet        and           resident             handbook);

https://www.saberhealth.com/locations/state/north-carolina (last visited October 23, 2018). The

same Saber Group operating account was used to fund the North Carolina care centers, and the

Saber Group operating account takes any available balance in the care center bank accounts and

transfers it to the Saber Group operating account on nightly basis; checks are   th~n   written from

the Saber Group operating account on behalf of the care centers when needed. [DE 74-16]

Stinger (30(b)(6)) Dep. at 24-25; 32.

         All three of the North Carolina care centers owe Saber Group money on interest free

loans, and Saber Group receives no benefit from its consulting agreements with the care centers.

[DE 74-9] Weisberg Dep. at 33; 40. Each of the North Carolina care centers maintains the same

office address as Saber Group, 26691 Richmond Road, Bedford, Ohio. Id. at 68-69; [DE 74-2 at

11]; [DE 74-3 at 6]; [DE 74-4 at 11].                The North Carolina care centers share

"@saberhealth.com" email addresses. [DE 74-13] Ring Dep. at 90. Although the care centers

maintain their own administrators and employees, the North Carolina care centers would also

share employees when needed as directed by Saber Group. See [DE 74-15] Pruitt Dep. at 29-30;

[DE 74-13] Ring Dep. at 90. Residents of the care centers contract to reside at an individual care

center, and each care center has distinct fee schedules, see [DE 78-18; 19], but the corporate

residency agreements are, other than the location of the facility, identical, [DE 46-1], and the

North Carolina care center executive directors took direct orders from Saber Group employees

with respect to all facets of care center management, including preparation of the budget and

hiring and firing of employees if necessary. See [DE 74-10] Janco Dep. at 83-84; 149; [DE 74-

5] Teachy Dep. at 18-19 (Saber Healthcare involved in day-to-day management of care facility).



                                                 6
Moreover, although Saber Group argues that it operates merely as a consultant to the

independent North Carolina care centers, in an email to facility administrators and executive

directors, Weisberg discussed the mission of "organization," noting that "the corporation" relies

on the administrators and executive directors to further the organization's core value. [DE 95-2].

       Defendants contend that this Court must look to the law of the state of incorporation to

determine whether the corporate veil may be pierced, and must therefore apply North Carolina,

Ohio, and Virginia law to determine whether plaintiffs may pierce the corporate veil of the

defendants and find that they are alter egos. Defendants further contend that Ohio law would

prohibit veil piercing in this context, at least as to Saber Group and Franklin Operations. North

Carolina courts, whose law this Cqurt must apply in determining choice of law issues, have not,

however, ruled definitively on whether North Carolina law or the law of the state of

incorporation applies to this inquiry. Strategic Outsourcing, Inc. v. Stacks, 176 N.C. App. 247,

252 (2006); see also Excel Staffing Serv., Inc. v. HP Reidsville, Inc., 172 N.C. App. 281, 287
                                                                              I


(2005) (applying North Carolina law to Georgia corporation); Insight Health Corp. v. Marquis

Diagnostic Imaging of N Carolina, LLC, No. 14 CVS 1783, 2018 WL 2728782, at *9 (N.C.

Super. June 5, 2018); but see Sky Cable, LLC v. DIRECTV, Inc., 886 F.3d 375,. 386 (4th Cir.

2018) ("The law of the state in which an entity is incorporated generally governs the question

whether a court may pierce an entity's veil."); Dassault Falcon Jet Corp. v. Oberflex, Inc., 909

F. Supp. 345, 349 (M.D.N.C. 1995) (opining that North Carolina Supreme Court would adopt a

rule that law of the state of incorporation would apply when determining whether corporate veil

could be pierced).

       Because North Carolina state courts have applied North Carolina law when considering

whether to pierce the veil of a foreign corporation, this Court will do the same. Under North



                                                7
Carolina law, the presence or absence of a particular factor is not determinative, and the alter ego

or instrumentality theory of liability is an equitable one which aims to place the burden of loss on

the party who should be held responsible. Glenn, 313 N.C. at 458. Plaintiffs' evidence of

interrelated corporate structure, siphoning of funds, and domination or control over the day-to-

day activities of the NC care centers is sufficient to make a prima facie showing that all of the

named defendants were, in fact, Saber entities or alter egos of one another. Moreover, where, as

here, multiple corporations have "functioned as a single business enterprise in substance, if not in

form," id. at 459, North Carolina courts have permitted the corporate veil to be pierced. See also

S. Shores Realty Servs., Inc. v. Miller, 796 S.E.2d 340, 352 (N.C. Ct. App. 2017) (fact that

separate LLC was formed to manage thirteen individual rental properties is evidence from which

reasonable fact finder could conclude business enterprise was excessively fragmented);

Microspace Commc 'ns Corp. v. Guest-Tek Interactive Entm 't, LTD, No. 5:14-CV-535-F, 2015

WL 4910134, at *3 (E.D.N.C. Aug. 17, 2015) (companies that advertised in a way that made

them appear to be the same, had identical corporate leadership, and intermingled bills were

properly considered a single business enterprise).

       Plaintiffs' evidence further supports that the conduct of the defendants was sufficiently

closely related to bind them all to the Franklin Manor forum-selection clause. Hugel v. Corp. of

Lloyd's, 999 F.2d 206, 209 (7th Cir. 1993); Manetti-Farrow, Inc. v. Gucci Am., Inc., 858 F.2d

509, 514 (9th Cir. 1988) (noting that "a range of transaction participants, parties and non-parties,

should benefit from and be subject to forum selection clauses.") (citation omitted).             The

interrelated corporate and financial structure of the defendant entities is sufficient to show at this

stage of the proceedings that interests of the defendants are "directly related to, if not predicated

upon" the interests of Franklin Manor, the signatory to the contract containing the forum-



                                                  8
selection clause at issue. Lipcon v. Underwriters at Lloyd's, London, 148 F.3d 1285, 1299 (11th

Cir. 1998) (quoting DayhoffInc. v. HJ Heinz Co., 86 F.3d 1287, 1297 (3d Cir.1996)).

                                         CONCLUSION

       For the foregoing reasons, the Court holds that plaintiffs have satisfied their burden to

show that the defendants should all be bound by the Franklin Manor forum-selection clause.

This action is remanded in its entirety to the Superior Court of Franklin County, North Carolina.

The motions to seal [DE 76 & 90] are GRANTED. See Lab. Corp. ofAm. Holdings v. Cardinal

Health Sys., Inc., No. 5:10-CV-353-D, 2010 WL 3945111, at *2 (E.D.N.C. Oct. 6, 2010). The

motion for leave to file surreply [DE 96] is ALLOWED and the motion for leave [DE 100] is

DENIED AS MOOT.          The clerk is further DIRECTED to amend the docket to reflect the

voluntary dismissal of the claims of Claire M. Murphy and to reflect the corrected party for

plaintiff Jeanne Bartels, pursuant to the state court's order entered August 17, 2017. [DE 73-15].



SO ORDERED, this ~day of October, 2018.




                                             ~¥
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                9
